DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MATTHEW LADD,
                             Appellant,

                                    v.

                    CITY OF WEST PALM BEACH,
                             Appellee.

                              No. 4D16-4103

                         [September 6, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 2011CA019080XXXXMB.

  Isidro M. Garcia of the Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Zoë Panarites, Assistant City Attorney, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.